Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “data management services architecture” is not explicitly limited to a statutory embodiment within at least one of the four categories. There is not specific disclosure within Applicant’s Specification that defines the architecture, however, Paragraph 0091 discloses that examples often refer to architectural components including an “engine” and a “manager” which may be a “program, application, thread, process, implemented on a particular component or components of a machine (e.g., a particular circuit card enclosed in a housing with other circuit cards/boards), implemented in a machine-executable program or programs, firmware, etc.”. Paragraph 0092 further discloses that aspects may take the form of hardware, software, firmware or a combination thereof. Paragraph 0099 does disclose that a flexible architecture “as described herein may be implemented with  facilities consistent with any hardware system or hardware systems. Many variations, modifications, additions, and improvements are possible”, this is non-limiting to hardware systems.
Clarification of hardware components/embodiments or other statutory embodiments for the architecture within the claim language may be sufficient in overcoming the current 35 USC 101 rejection.

Allowable Subject Matter
Claims 33 – 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the independent claims are directed to a list of specific message types that are considered to be “not relevant” to a service of a computer domain in order to determine, by a service redirector, whether to redirect messages to a service based on the service policy, or to bypass the service and allow the message to continue along to the original destination. Should the message be redirected through the service, then the use of a service map to deploy the service within a virtual machine and allocation of processing capacity and memory to execute the process of the input request.
Claims 21 – 32 would be in allowable should the 35 USC 101 rejection be overcome.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164